DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-27 and 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/21.
Newly submitted claims 38-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the respective processes of growing include setting a mesh wall above and below a waterline, interrupted meshed walls and internal meshes considered materially different than the claimed floating mesh structure of claim 28 and placement of seaweed inside without attachment. 
Accordingly, claims 38-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Process claims should delineate process steps to be performed, generic uses do not provide metes and bounds of claims to be understood.  
Recited steps are not performed by a person such that the scope of a process is clearly defined including relative terms without defined ranges; such as “regardless the currents and waves sizes” (28:a); “absorbing nutrients from the water and growing” (28:b); “the waters are polluted…leaving sea waters free of pollutants” (29:3); “adjacent to the place where Sargasso is going to be used” (30:2-3);  “waves and currents deliver” (30:3+); “when needed and using the free energy of the currents” (31:last lines); “lifting…through trawling techniques” (32:b); “to be used in mainland” (32:d); “in top of the dunes” (33:b).   Note also that claimed subject matter (such as specific steps in combination and/or ranges) must be fully supported by the Specification including the Drawings under 35 USC 112(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-29 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Grieco (US 2018/0206423).
Grieco discloses anchoring a nursery structure at sea waters (para. 31, 47) growing macroalgae including Sargasso (para. 48) mesh structure sized to retain the seaweed biomass within; see para. 33. Grieco discloses placing seaweed/biomass within the structure without attachment; see para. 42-44; absorbing nutrients, including farm runoff/pollution para. 31; allowing for growth and harvesting; see para.30+; see figures 3-6.
Regarding a step of delivery to a use destination, note that Grieco discusses harvesting and removal of at least a portion of the seaweed/biomass such that it ordinarily meets the conditional limitation when harvested and delivered it removes the pollutants/undesired nutrients from the area. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 and 33 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Grieco (US 2018/0206423) in view of Cumberbatch (NationNews article: THE ISSUE: Sargassum some benefits to agriculture
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale
). 
 Regarding the claimed uses and proximity to harvesting Grieco as discussed above provides for cultivating macroalgae including Sargasso seaweed and harvesting however not particularly using the harvested seaweed and/or location of use.  
Cumberbatch however discusses Sargassum seaweed as a tourist issue inundating beaches (considered delivery via currents and waves) and further recognizing agricultural benefits and other uses of Sargassum considered nourishing soil and rising soil level, creation of fertile soils close to the sea.  
It would have been obvious to one of ordinary skill in the art to position the nursery as claimed ie. adjacent to a place to be utilized and deliver within the mesh structure/bag of Grieco using a dragging boat when needed and currents. Note that reduction of shipping costs is an ordinary consideration to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art to enrich Atlantic shore dunes/soil as claimed after harvesting sargassum as taught by Cumberbatch cultivated in the nursery of Grieco to achieve the recited benefits of raising dunes, fertilizing, added wind resistance and solidifying (by added mass to a desired dimension).
Note that naturally occurring sargassum lifecycle and habitat in the Sargasso Sea region is well known. 

Allowable Subject Matter
Claim 32, if fully supported by the originally filed papers, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/28/20 have been fully considered but they are not persuasive.  Grieco is considered to disclose a nursery structure for growing pelagic seaweed as claimed as discussed above.  Cumberbatch discloses use of Sargassum generally in the claimed manner including ordinary considerations of the natural growth lifecycle of Sargassum ie. absorbing nutrients etc.  Process claims must present novel steps in combination to distinguish over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Ellery, Huang et al. for similar manufacture of fertilizers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1796